This case comes from the district court of Mayes county, where final order was entered *Page 599 
on the 2d day of April, 1913, from which the plaintiff in error appeals. Transcript was filed in the office of the clerk of this court on October 1, 1913, but plaintiff in error has failed to have summons in error served on the defendants in error; neither have the defendants in error waived the issuance of summons in error or appeared in this court.
This court is therefore without jurisdiction, and we recommend that the appeal be dismissed.
By the Court: It is so ordered.